The only assignment of error here presented relates to the action of the court in overruling defendants' motion for a new trial. The appeal is upon the record; there being no bill of exceptions. Under our previous decisions, that an exception was reserved to such action of the trial court must appear by bill of exceptions, or otherwise the same is not available to appellant. Ex parte Rials, 101 So. 630, 211 Ala. 615; Grand Bay Land Co. v. Simpson, 81 So. 548, 202 Ala. 606; Powell v. Folmar, 78 So. 47, 201 Ala. 271; Akin v. Chancy Bros.,93 So. 408, 207 Ala. 523.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur. *Page 285